Citation Nr: 0916665	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep deprivation 
and chronic fatigue, claimed as secondary to a service-
connected right wrist disability.

2.  Entitlement to service connection for neurological 
problems, right wrist, claimed as secondary to a service-
connected right wrist disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1948 to June 
1952.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Little 
Rock, Arkansas.

The Veteran and his spouse testified at a hearing held at the 
RO in May 2005 before a Hearing Officer.  The Veteran was 
scheduled for a Video Conference hearing in April 2006.  
However, he did not appear for that hearing, and he has not 
since asked that the hearing be rescheduled.. 

Matters not on appeal

The Veteran had also appealed the July 2004 denial of an 
increased rating for service-connected residuals of a right 
wrist fracture with traumatic arthritis, which was evaluated 
10 percent disabling.  However, in September 2005 the RO 
increased the Veteran's rating to 30 percent disabling, 
effective from February 12, 2004, the date he filed his 
claim.  In a September 2005 statement, the Veteran stated 
that he agreed with that decision.  The issue having been 
withdrawn, it is no longer in appellate status.  See 
38 C.F.R. § 20.204 (2008).  Therefore, it will be discussed 
no further herein.  




FINDINGS OF FACT

1.  The Veteran does not have a sleep disorder that can be 
attributed to disease or injury in service.

2.  The competent medical evidence of record indicates that 
the Veteran has neuropathy of the right wrist which is 
related to his service-connected right wrist disability.


CONCLUSIONS OF LAW

1.  A disease or injury resulting in sleep deprivation and 
chronic fatigue was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  Neuropathy of the right wrist is proximately due to or is 
the result of the Veteran's service-connected right wrist 
disability.  38 C.F.R. § 3.310 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for sleep deprivation 
and chronic fatigue, and for a neurological disorder of the 
right wrist, both claimed as secondary to his service-
connected right wrist disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the service connection issues on 
appeal.

The Board observes that in letters from VA dated in April 
2004 and May 2004 the Veteran was informed of the evidentiary 
requirements for service connection and for secondary service 
connection.  The letters informed the Veteran of the need for 
evidence that would show that his service-connected 
disability either caused or aggravated his additional claimed 
disabilities.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
April 2004 and May 2004 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."

The letters further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The letters included notice that "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the "give us everything 
you've got requirement formerly contained in 38 C.F.R. § 
3.159 (b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008. See 
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.



With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient treatment 
records and private medical records to the extent that he 
either provided them or provided a release for VA to obtain 
them.  The Veteran has also been provided VA examinations in 
connection with his claims, in May 2004, February 2005, June 
2005 and July 2005.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by a representative from his 
service organization, who appeared with him at the May 2005 
hearing and who as recently as April 2009 filed argument on 
his behalf.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for sleep deprivation 
and chronic fatigue, claimed as secondary to service-
connected right wrist disability.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2008); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Essential to the award of service connection is the first 
element, the current existence of a disability.  Without it, 
service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

The Veteran contends that he has difficulty sleeping, which 
is caused by the pain from his service-connected right wrist 
disability.  This, in turn, has caused him to be tired.  

Specifically, during a VA examination in May 2004 the Veteran 
complained of progressively worsening pain in his right wrist 
over the past two years that caused insomnia.  He complained 
that he is sleepy all the time.  He made similar complaints 
at VA examinations in February 2005, June 2005, and July 
2005.  

The Veteran was initially service connected for a right wrist 
disability in 1978.  As was noted in the Introduction, a 30 
percent disability rating is currently in effect for the 
right wrist disability.  Wallin element (2), a service-
connected disability, is therefore satisfied..  

With respect to Wallin element (1), the medical evidence does 
not indicate that the 
Veteran currently has a diagnosed sleep disorder or chronic 
fatigue syndrome.  None of the examiners has diagnosed the 
Veteran with a sleep disorder or chronic fatigue.  

The evidence does not show that the Veteran currently has a 
disability for which benefits may be granted.  The RO hearing 
officer in May 2005 explained to the Veteran that service 
connection is not granted for symptoms alone, but for chronic 
medical disorders.  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Board does not necessarily doubt that the Veteran has 
problems sleeping and has resulting fatigue due to pain 
associated with his service-connected right wrist disability.  
However, the schedular rating criteria for the 
musculoskeletal system take pain into account.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008).  The Veteran currently has  a 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  
In addition, as will be discussed below the Board is also 
granting the Veteran's claim of entitlement to service 
connection for a right wrist neurological disorder secondary 
to the service-connected fracture residuals.  In the absence 
of s diagnosed sleep disorder or fatigue disorder, service 
connection cannot be granted for the Veteran's complaints.

As noted above, the existence of a current disability is a 
requirement for VA disability compensation.  See Degmetich v 
Brown, 104 F/ 3d 1328, 1332 (1997) 
Here, there is no medical evidence of a diagnosis of a sleep 
disorder/and or a disability manifested by fatigue.  Although 
the Veteran contends that he does have a sleep disorder that 
warrants service connection, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical diagnosis or opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the Veteran's own assertions in this 
regard have no probative value. 

In the absence of a claimed disability, the third Wallin 
element, medical nexus, is necessarily lacking also.  

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against this claim.  The 
benefits sought on appeal are accordingly denied.  



2.  Entitlement to service connection for neurological 
problems, right wrist, claimed as secondary to service-
connected right wrist disability

The Veteran also seeks service connection for a right wrist 
neurological problem as due to his service-connected right 
wrist disability.  

With respect to Wallin element (1), the medical evidence 
shows that the Veteran does have neuropathy of the right 
wrist, which causes functional loss in his right hand.  A VA 
examiner in February 2005 diagnosed the Veteran with 
paresthesias and dysesthesias of the right hand.  A VA 
examiner during June 2005 diagnosed the Veteran with 
neuropathy of the right wrist which causes weakness, 
stiffness, pain, and dysesthesias in the right hand.  Thus, 
Wallin element (1) has been met.  

Wallin element (2) requires evidence of a service-connected 
disability.  As noted above, the Veteran is service connected 
for a right wrist disability, specifically residuals of a 
fracture of the right wrist.  Therefore, Wallin element (2) 
is also met.  

With respect to Wallin element (3), medical nexus, the VA 
examiner in June 2005 opined that the Veteran's neuropathy of 
the right wrist was at least as likely as not caused by or as 
a result of the in-service fracture of the Veteran's right 
wrist.  

The June 2005 examiner's opinion appears to be congruent with 
evidence of record which indicates that the Veteran has had a 
neurological component to his right wrist disability since 
1978.  In 1978, his private physician, Dr. W.S., stated in a 
letter that the Veteran had had several years of carpal 
tunnel symptoms associated with his old right wrist fracture 
which were confirmed by electromyograpic (EMG) studies.
 
Therefore, Wallin element (3) has also been met.  All three 
Wallin elements having been met, the Veteran's claim of 
service connection for neuropathy of the right wrist is 
granted.




ORDER

Entitlement to service connection for sleep deprivation and 
chronic fatigue is denied.  

Entitlement to service connection for neuropathy of the right 
wrist is granted.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


